                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT


MARKOS PAPPAS                             :

VS.                                       :      NO. 3:21cv77(JCH)

UNITED STATES OF AMERICA                  :      APRIL 12, 2021


      SUPPLEMENTARY BRIEF IN OPPOSITION TO MOTION TO DISMISS


       As previously discussed, one of the issues which the defendant raises in

its Motion to Dismiss is whether the doctrine of prosecutorial immunity would

preclude liability in Connecticut state courts for a prosecutor who engaged in the

conduct alleged in this case.

       Connecticut has statutorily waived prosecutorial immunity from liability for

wrongful incarceration caused by serious errors of prosecutors. Section 54-

102uu(a) of the Connecticut General Statutes provides: “A person is eligible to

receive compensation for wrongful incarceration if...[s]uch person has been

convicted by this state of one or more crimes and has been sentenced to a term

of imprisonment for such crime or crimes and has served all or part of such

sentence; and...[s]uch person’s conviction was vacated...on a ground citing

an...omission that constitutes malfeasance or other serious misconduct by any



                                         1
officer, agent, employee or official of the state that contributed to such

person’s...incarceration.”

       At a minimum, the allegations set forth in this lawsuit would permit the trier

of fact to find facts that would place the prosecutorial errors here in this category

and therefore prosecutorial immunity would not bar compensation for the

plaintiff’s wrongful incarceration.


                                      THE PLAINTIFF


                                      BY:      /s/      (ct00215)
                                            JOHN R. WILLIAMS (ct00215)
                                            51 Elm Street
                                            New Haven, CT 06510
                                            203.562.9931
                                            Fax: 203.776.9494
                                            jrw@johnrwilliams.com




CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                              /s/    (ct00215)
                                      JOHN R. WILLIAMS


                                            2
